10

1]

12

13

14

15

16

LZ

18

19

20

21

22.

 

 

Case 2:18-cv-00961-JLR Document 85 Filed 01/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KATHRYN LISTER,

Plaintiff,

HYATT CORPORATION,

Defendant.

 

 

CASE NO. C18-0961JLR

ORDER OF DISMISSAL

The court having been notified of the settlement of this matter and it appearing

that no issue remains for the court’s determination:

IT IS ORDERED that this action and all claims asserted herein are DISMISSED

with prejudice and without costs to any party, except for the assessment of costs related

to the empanelment of a jury, which the court will set forth in a separate order and which

will be shared equally by Plaintiff Kathryn Lister and Defendant Hyatt Corporation.

i}

Hf

ORDER - 1

 
10

11

12

13

14

15

16

lL?

18

12

20

zl

22

 

 

Case 2:18-cv-00961-JLR Document 85 Filed 01/27/20 Page 2 of 2

In the event settlement is not perfected, any party may move to reopen the case,
provided such motion is filed within 60 days of the date of this order. Any trial date and
pretrial dates previously set are hereby VACATED.

Ma
Dated this 27 day of January, 2020.

    

ROBART
ates District Judge

ORDER - 2

 
